IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1144
                               Filed September 27, 2017


IN RE THE INTEREST OF
A.P., Minor Child,

P.B., Mother,
       Appellant,

T.W., Father,
       Appellant.
______________________________________________________________

       Appeal from the Iowa District Court, Delaware County, Thomas J. Straka,

Associate Juvenile Judge.



       The parents each appeal the juvenile court order terminating their parental

rights. AFFIRMED ON BOTH APPEALS.



       Cory R. Gonzales of Law Firm of Cory R. Gonzales, P.L.L.C., Strawberry

Point, for appellant mother.

       David G. Baumgartner, Strawberry Point, for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Kimberly S. Lange of Kimberly S. Lange Law Office, Edgewood, guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                             2


BOWER, Judge.

       The parents each appeal the juvenile court order terminating their parental

rights. We find there was sufficient evidence in the record to support termination

of the parents’ rights. We determine an extension of time is not in the child’s best

interests and termination is in the child’s best interests. We also find the juvenile

court properly accepted evidence of the mother’s pending criminal charges. We

affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       B.P., mother, and T.W., father, are the parents of A.P., born in 2015. The

Iowa Department of Human Services (DHS) became involved in August 2015

after the mother, who was on probation,1 tested positive for methamphetamine.

On October 14, 2015, the child was adjudicated to be in need of assistance

under Iowa Code section 232.2(6)(b), (c)(2), and (n) (2015).            The mother

attended treatment for substance abuse and the child remained in her care. She

also attended therapy for mental health concerns.

       In August 2016, the mother relapsed into drug and alcohol use. She left

the child, who was then a toddler, alone in her apartment while she went out

drinking to the point she became intoxicated. The mother was charged with child

endangerment and disorderly conduct. The child was removed from the mother’s

care and placed with relatives.

       In September 2016, the mother was charged with public intoxication

because she attended a meeting with her probation officer while intoxicated, and

1
   The mother was previously convicted of possession of pseudoephedrine with intent to
manufacture a controlled substance, given a suspended sentence, and placed on
probation.
                                         3


she pled guilty to this charge. The mother also pled guilty to child endangerment,

was given a suspended sentence of one year in jail, and placed on probation.

The charge of disorderly conduct was dismissed. Due to probation violations, the

mother was placed in a residential treatment facility.

       After her release, in April 2017, the mother was discovered, unresponsive,

in the elevator of her apartment building. She admitted she had been drinking

alcohol and was charged with public intoxication. A few days later, she tested

positive for methamphetamine.       The State recommended her probation be

revoked and she be required to serve a prison sentence.

       The father had only seen the child one time—at the courthouse in relation

to a hearing. He did not participate in services. Shortly after the child was born

he was arrested on drug charges.         The father pled guilty to possession of

precursors with the intent to manufacture. He was in a residential facility from

April to September 2016, and has remained on probation. The father stated he

did not make an effort to establish a relationship with the child “‘cause I was a

wreck.” He did not request visitation with the child.

       The State filed a petition seeking to terminate the parents’ rights. At the

mother’s hearing, held on May 23, 2017, the mother objected to the introduction

of evidence concerning the pending charge of public intoxication from April 2017.

She stated she would be forced to either leave the State’s evidence unrebutted

or waive her right against self-incrimination. The court determined the evidence

was admissible. The mother ultimately decided not to testify. A separate hearing

for the father was held on June 27, 2017. At that time, the court reopened the
                                         4


record to receive evidence the mother’s probation was revoked and she was

sentenced to 180 days in jail.

      The juvenile court terminated the mother’s rights under section

232.116(1)(i) and (l) (2017) and the father’s rights under section 232.116(1)(e)

and (i). The court denied the mother’s request for an extension of time, noting

she would be unable to work on reunification for the next six months because

she would be in jail for that period of time. The court concluded termination of

the parents’ rights was in the child’s best interests. The parents now appeal.

      II.     Standard of Review

      The scope of review in termination cases is de novo. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010).       Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusions drawn from the

evidence.    In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).         The paramount

concern in termination proceedings is the best interests of the children. In re

L.L., 459 N.W.2d 489, 493 (Iowa 1990).

      III.    Mother

      A.      The mother claims there is not sufficient evidence in the record to

support termination of her parental rights.      Where the juvenile court has

terminated a parent’s rights on multiple grounds, “we need only find termination

appropriate under one of these sections to affirm.” In re J.B.L., 844 N.W.2d 703,

704 (Iowa Ct. App. 2014).
                                          5


       On our de novo review, we find there is clear and convincing evidence in

the record to terminate the mother’s rights under section 232.116(1)(l). This

section provides for termination where:

              (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96 and custody has been
       transferred from the child’s parents for placement pursuant to
       section 232.102.
              (2) The parent has a severe substance-related disorder and
       presents a danger to self or others as evidenced by prior acts.
              (3) There is clear and convincing evidence that the parent’s
       prognosis indicates that the child will not be able to be returned to
       the custody of the parent within a reasonable period of time
       considering the child’s age and need for a permanent home.

Iowa Code § 232.116(1)(l).

       The child was adjudicated to be in need of assistance on October 14,

2015. The evidence showed the mother had a severe substance abuse disorder;

she has been diagnosed with methamphetamine, cannabis, and alcohol

dependence. She represented a danger to herself and others based on her

conviction for child endangerment and the fact she was found unresponsive due

to intoxication in April 2017.   Furthermore, there was clear and convincing

evidence the child would be unable to return to the mother’s home within a

reasonable period of time. The mother had previously participated in treatment

for substance abuse, only to relapse again. “[I]n considering the impact of a drug

addiction, we must consider the treatment history of the parent to gauge the

likelihood the parent will be in a position to parent the child in the foreseeable

future.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998). We conclude the

juvenile court properly terminated the mother’s parental rights under section

232.116(1)(l).
                                          6


       B.     The mother claims the juvenile court should have given her an

additional period of time to work toward reunification. She states she would be

able to have the child returned to her care after six months.           To order an

extension, the juvenile court would need to determine “the need for removal of

the child from the child’s home will no longer exist at the end of the additional six-

month period.” See Iowa Code § 232.104(2)(b).

       The juvenile court denied the mother’s request for an extension, noting the

mother had only recently reengaged in substance abuse treatment and had been

sentenced to jail for six months. We agree with the juvenile court’s decision.

Given the mother’s history of substance abuse and her prior unsuccessful

attempts to maintain sobriety, we find it is unlikely the need for the child’s

removal would no longer exist after six months.

       C.     The mother claims termination of her parental rights was not in the

child’s best interests.     In determining a child’s best interests, we give

consideration to “the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Id. § 232.116(2).

       We find termination of the mother’s parental rights is in the child’s best

interests. The mother was previously convicted of child endangerment because

she left her young child home alone in her apartment while she went out drinking.

The evidence shows the mother is not able to put the child’s needs before her

own. The child needs permanency, and termination of the mother’s rights is in

her best interests.
                                        7


       D.     Finally, the mother claims the juvenile court should not have

considered the pending criminal charges against her. She states the only way to

rebut the State’s evidence would be to testify about the pending criminal charges

for public intoxication, which would have violated her constitutional right against

self-incrimination.   She also claimed the evidence was more prejudicial than

probative.

       We review evidentiary rulings in termination proceedings for an abuse of

discretion. In re N.N., 692 N.W.2d 51, 54 (Iowa Ct. App. 2004). The evidence

the mother became very intoxicated, to the point she was unconscious and was

taken to the hospital for treatment, was very probative to the issues of whether

she would be able to care for the child. We determine the evidence was not

more prejudicial than probative. See Iowa Code § 232.96(6); State v. Taylor, 689
N.W.2d 116, 129 (Iowa 2004). We also determine the use of the evidence did

not violate the mother’s Fifth Amendment right against self-incrimination. She

was not compelled to testify or provide any incriminating information.        See

Conkling v. Conkling, 185 N.W.2d 777, 784 (Iowa 1971) (quoting Brown v. United

States, 365 U.S. 148, 155 (1958)) (noting a party “has the choice, after weighing

the advantage of the privilege against self-incrimination against the advantage of

putting forward his version of the facts and his reliability as a witness, not to

testify at all”). We conclude the juvenile court did not abuse its discretion in

finding the evidence was admissible.
                                           8


       IV.    Father

       A.     The father claims there is not sufficient evidence in the record to

warrant termination of his parental rights under section 232.116(1)(e) or (i). We

find there is clear and convincing evidence to terminate the father’s parental

rights under section 232.116(1)(e). The evidence showed the father had “not

maintained significant and meaningful contact with the child during the previous

six months and . . . made no reasonable efforts to resume care of the child

despite being given the opportunity to do so.” Iowa Code § 232.116(1)(e)(3).

The father only saw the child once in her life and made no effort to engage in

visitation or establish a relationship with the child.

       B.     The father requests an additional six months to work on

reunification with the child. The juvenile court considered the father’s lengthy

criminal history and the fact he had not taken the opportunity to be involved in the

child’s life but “simply chose not to,” and concluded “a six-month extension of

time would not likely result in the return of the child to father’s care.” We agree

with the court’s conclusion. By the time of the termination hearing, the child had

been involved in juvenile court services for almost two years and during that time

the father did not participate in services or have any interaction with the child,

making it unlikely the child could be placed in his care within the next six months.

       C.     The father claims termination of his parental rights is not in the

child’s best interests. “It is well-settled law that we cannot deprive a child of

permanency after the State has proved a ground for termination under section

232.116(1) by hoping someday a parent will learn to be a parent and be able to
                                        9

provide a stable home for the child.” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

The father has not shown any interest in meeting the child’s needs thus far in the

child’s life. We conclude termination of the father’s rights is in the child’s best

interests.

       We affirm the decision of the juvenile court terminating the parental rights

of the mother and father.

       AFFIRMED ON BOTH APPEALS.